Title: To Thomas Jefferson from Henry Dearborn, 10 August 1802
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir
            Washington August 10th. 1802
          
          Genl. Lyman having sailed for Europe & it being uncertain when he will return, I know of no character who I could recommend to fill the place now held by Ting who would probably be more deserving and would give better satisfaction than Genl. Ralf Cross of Newbury port—I inclose part of a letter from Mr. Crowninshield, for the purpose of shewing his opinion on the propriety of removing Mr. Tuck, the Collector at Cape Ann, and puting Mr. Gibaut in his place.—Mr. Crowninshield & Mr. Dane both having declined acting as Commissioners in cases of Bankrupcies it will be necessary to appoint one other in addition to young Mr. Story. You will observe Mr. Crowninshields recommendation of Prentice & Killam, Prentice being a member of the Legislature, it may be proper to prefer Killam.—I have this day forwarded your letter to Story.—I think it would be as well to appoint his son whether the old Gentleman consents or not.—the person proposed by Mr. Gallatin to be Collector of Marblehead who is so highly recommended by Col. Lee, I should presume may be appointed with a reasonable expectation of his being a suitable character.—
          with sentiments of respectfull consideration I am Sir Your Hume Sevt
          
            H. Dearborn
          
          
            P.S. Sir please to accept my thanks for your friendly admonition respecting my early removal from this place.—I hope to be able to git away in eight or ten days.—
            H.D
          
         